Citation Nr: 1219055	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-34 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for multiple myeloma.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, including as secondary to multiple myeloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran had active service from February 1988 to May 1991, including service in the first Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This matter was remanded in March 2011 for additional development, to include obtaining treatment records from G.E.B., a private provider, obtaining updated VA treatment records, obtaining records from the Social Security Administration (SSA), and scheduling a new VA examination.  

The Veteran did not return the consent form for VA to obtain the private treatment records and he did not provide copies of the records.  Thus, any additional attempts to obtain the records would be futile without the Veteran's assistance (in this regard, the Board finds that the letter sent to the Veteran was properly delivered to the Veteran's correct address).  Updated VA treatment records and SSA records were obtained and a VA examination was conducted.  Therefore, all development has been completed.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's multiple myeloma did not have onset during service or within one year of separation from service and is not otherwise related to service.

2.  The Veteran's acquired psychiatric disability likely had onset during or as a result of service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for multiple myeloma have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R.  §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  In such instance, a veteran may be compensated for the degree of disability over and above the degree of disability which existed prior to the aggravation of the non-service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Multiple Myeloma

The Veteran seeks service connection for multiple myeloma.  He served in the Southwest Asia Theater of operations during the Persian Gulf War, in support of Desert Shield/Storm, thus, he is deemed a "Persian Gulf veteran" for the purposes of 38 C.F.R. § 3.317.  Service connection for disease or disability under the provisions of 38 C.F.R. § 3.317 (effective October 7, 2010) can be established in the following ways:

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability which (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2011; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; and/or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome (CFS), fibromyalgia or irritable bowel syndrome (IBS).  38 C.F.R. § 3.317(a)(2).

First, service treatment records (STRs) fail to show that the multiple myeloma had onset during service.  Second, treatment records fail to show that the onset was within one year of separation from service.  In fact, the condition was diagnosed in February 2007, almost 16 years after separation from service, weighing against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Third, the Veteran has not alleged, and the treatment records do not indicate, that he has suffered chronic symptoms of multiple myeloma since service.

In this case, the Veteran argues that he should be granted service connection for his disease based upon his exposure to toxins while serving in the Gulf War.  In support of his argument he submitted a transcript of testimony provided before Congress in November 2005.  In Appendix A of the transcript, a chart states that there is limited evidence suggesting an association between exposure to solvents and multiple myeloma.  He also provided an excerpt from the Multiple Myeloma Research Foundation website which states that no cause for multiple myeloma has been identified but that the search for a cause has suggested possible associations between myeloma and exposure to certain chemicals including Agent Orange and exposure to radiation.  It also states that exposure to petroleum products is a risk factor.  Notably, the Veteran drove a fuel truck while serving in the first Gulf War.

He also submitted a letter from Dr. M.K., dated December 2007, which states that there is no conclusive data about the environmental causes of myeloma but one must consider the possibility of the existence.  He said that in the Veteran's case, one must consider that chemical or other exposures related to his service in the first Gulf War were a contributing factor.  The fact that his identical twin brother is healthy suggests that the Veteran's disease can be attributed, at least in part, to environmental factors.  

A December 2008 statement from Dr. Z.Y., MD, a VA physician also indicates that it must be considered that chemical or other exposures related to the Veteran service in the first Persian Gulf conflict were more likely than not contributing factors to his disease.

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible: and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102.  

At most, the Congressional hearing with Appendix A and the excerpt from the multiple myeloma website provide speculative evidence of a "possible" link between exposure to solvents and the development of myeloma while the doctors' statements are speculative and unsupported by research and/or rationale.  Thus, even taken together, the evidence provides, at most, a speculative link between the Veteran's possible exposure to solvents and/or petroleum products during the first Gulf War and multiple myeloma.  As such, service connection cannot be granted based upon the research materials or the unsupported statements from his two doctors.

Simply stated, the Board may grant based on a finding of "least as likely as not" (a 50% or greater chance of a causal connection), not based on a "possible" link.  In this regard, it is important for the Veteran to understand that no one would suggest that the causal connection suggested is "impossible", therefore, stating a "possible" connection says very little in terms of the ultimate question the Board must address at this time.

Regarding the finding above to a "more likely than not contributing factor to his disease" the Board must find that this opinion is clearly highly speculative and does not suggest that the causal connection contended is "more likely than not" the cause of the problem, but simply a finding that there is a greater than 50% chance that it was a "contributing factor", nothing more.  It nowhere suggests that it was the cause of the disability at issue, therefore, it is entitled to limited probative value regarding this key issue before the Board at this time.  

The Veteran had a VA examination in October 2008.  The examiner reviewed the claims file and interviewed and examined the Veteran.  The Veteran claimed exposure to burning oil wells, petroleum products, and other unspecified chemicals.  The examiner noted that the onset of multiple myeloma was 16 years after separation from service.  He also said he reviewed a letter from Dr. M.K., the Veteran's VA physician, which states that it must be considered that chemical or other exposures related to the Veteran service in the first Persian Gulf conflict were more likely than not contributing factors to his disease.  The examiner diagnosed multiple myeloma and said that the condition is considered a malignancy of uncertain etiology.  He said possible causes include gene rearrangements, infection, or inflammation.  The literature is not clear on etiology, but the condition is more common in black males and older persons.  He said that there seems to be higher incident in workers in the petroleum industry from possible exposure to toxins or environmental hazards but it is not known for sure.  Notably, the Veteran drove a fuel truck in the Gulf War.  He concluded that he is unable to determine the etiology of the multiple myeloma without resort to speculation and conjecture.  

Unfortunately, as noted above, service connection cannot be granted based upon a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102.  As such, service connection cannot be based upon the VA examiner's findings.

The Board has considered the Veteran's statements.  While he is competent to discuss his symptomatology, he is not competent to render a credible opinion regarding complex matters such as the etiology of his multiple myeloma.

Unfortunately, multiple myeloma is not an undiagnosed illness and all of the evidence is speculative as to whether the Veteran's condition had onset during or as a result of service.  As noted above, service connection cannot be granted based upon a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102.  Therefore, service connection for multiple myeloma must be denied.  The evidence is not so evenly balanced to warrant application of the benefit of the doubt rule.  38 U.S.C.A.  § 5107; Gilbert, 1 Vet. App. 49.

B.  Acquired Psychiatric Disability

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD and depression.  To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

The Board notes that the VA regulation governing claims for service connection for PTSD has recently been amended.  Effective July 13, 2010, VA has amended its adjudication regulations by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD, like the one in this case, that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  

In this case, the Veteran's separation document, Form DD-214, shows that he was awarded the Combat Infantryman Badge and served in the first Gulf War; however, the medical evidence fails to show a valid diagnosis of PTSD based upon the DSM-IV criteria.  

While a November 2008 letter from G.E.B., a licensed professional counselor, states that the Veteran has been living with PTSD "symptoms" for years and that the symptoms are more likely than not service-related, the letter does not per se diagnose PTSD.  Rather, the letter states that the Veteran told him that he suffered PTSD.  The letter summarizes the Veteran's allegations and G.E.B. said that the Veteran's GAF score was in the low 40s at best.  G.E.B. did not provide treatment records in support of his letter and he did not indicate that the diagnosis was rendered pursuant to the DSM-IV guidelines.  Thus, the letter has little probative value regarding service connection for PTSD.  

Another letter from G.E.B., dated June 2011, states that he recently treated the Veteran in June 2011 and that the Veteran continued to have recurring nightmares about the war.  He said the Veteran still calls his brother in the middle of the night to make sure the dream about his brother's death was just a dream.  He also grieves the loss of the soldier that was killed during the conflict.  G.E.B. diagnosed PTSD.  Notably, treatment records were not provided and G.E.B. did not indicate that the diagnosis was based upon the DSM-IV criteria.  While other treatment records note that he has suffered PTSD symptoms, none show a valid diagnosis of PTSD based upon the DSM-IV criteria.

While the evidence does not show a valid diagnosis of PTSD, the evidence shows diagnosis of depression and anxiety.  In April 2007, two months after being diagnosed with multiple myeloma, the Veteran had a mental health consult to determine whether he was a candidate for transplant.  In the mental health note, the provider states that the Veteran reported suffering excessive guilt about his twin brother having been shot during service.  Both served in the first Gulf War in the same infantry.  He also reported having flashbacks of people getting shot.  He avoids thoughts, feelings, and talks about the trauma, among other symptoms.  The provider stated that the Veteran seemed to have a long standing depression which had been untreated.  He presented with PTSD, depressive, and anxiety symptoms due to his physical and psychosocial problems.  The diagnosis was depressive disorder and to rule out PTSD.  A May 2007 treatment record also shows that the Veteran indicated having feelings of depression since his brother was shot.  The diagnosis was depression secondary to medical problems, which provides evidence against this claim.

An October 2008 VA examination shows that the examiner reviewed the claims file.  The Veteran reported that his brother was shot while serving in the first Gulf War and that there were times when he was fearful for his life.  He said his depression started in 1991 or 1992 over a girl and worsened due to his diagnosis of multiple myeloma in 2007.  The diagnosis was depressive disorder.  The examiner stated that the Veteran did not present with symptoms meeting the PTSD criteria.  While he thought about events such as his brother and another soldier being shot, he did not witness the events.  Based upon the reports of onset of depression and the lack of PTSD symptomatology, the examiner opined that it is less likely than not that his depressive symptoms are related to his military service.

In response to the VA examiner's opinion, the Veteran argued that the examiner focused on his personal life, an area he was comfortable speaking about, and that the examiner should have focused more on his period of service.  Based upon his allegations, a new VA examination was held in April 2011.  The report appears to indicate that the examiner had the claims file for review.  The examination focused on military stressors as well as personal and medical stressors.  Military stressors included exposure to air assaults, working 12 hour shifts, the death of a sergeant that helped him with his promotion, his brother's gunshot wound, an altercation with another soldier, and the way he was treated.   The examiner noted that the incidents emphasized as being responsible for his symptoms were emotionally upsetting but would not meet criterion A for a diagnosis of PTSD.  However, the events in service had a negative impact on him.  She listed all of his symptoms and pointed out that he reported onset of depression as occurring during service, as opposed to the timeframe noted in his last VA examination.  She pointed out a few other inconsistencies between his 2007 assessment, past VA examination, and current reports.  She said that due to the inconsistencies in reporting coupled with his obvious distress over the air assault, his brother being shot, the sergeant dying, and the way he was treated during service, she diagnosed anxiety disorder, NOS related to military service.  She also diagnosed depressive disorder and noted that the Veteran reported onset as during service after the death of the sergeant which was followed by harassment.  She noted that another treatment record said there was a prior element of depression coming from the moment his brother was shot; thus, she found that it was at least as likely as not that the depressive symptoms were initially caused by his military service and then exacerbated by his physical health issues.

VA treatment records since 2007 have consistently shown a diagnosis of anxiety secondary to his multiple myeloma, which has not been granted service connection.

The Veteran also submitted buddy statements from his family members.  His father said the Veteran had changed after service and that he observed his depression.  His mother said she had noticed in the recent months the Veteran's depressed state.  He explained his mood as due to his inability to work and support his family.

Based upon the entirety of the evidence, the Board finds that the evidence is in relative equipoise (50/50) as to whether his depression and anxiety had onset as a result of service or as a result of his non-service-connected multiple myeloma.  Weighing strongly in the Veteran's favor is the April 2007 treatment record indicating that the Veteran had a long standing depression which had been untreated.  This document indicates that the depression had onset prior to the February 2007 diagnosis of multiple myeloma.  Also in the Veteran's favor is the April 2011 VA examination which relates both his anxiety and depression to events during service.

Because the evidence is in equipoise, the Board finds that the Veteran should be given the benefit of the doubt that his depression and anxiety had onset during or as a result of service.  Because the evidence does not show a valid diagnosis of PTSD, service connection cannot be granted for the condition.  However, the Board points out that depression, anxiety and PTSD are rated under the same rating criteria and are assigned a single evaluation.  Thus, the denial of service connection for PTSD will not affect his disability rating.  Accordingly, service connection for an acquired psychiatric disability is granted.

The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in March 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, SSA records, and authorized and released private treatment records.  The Veteran submitted private treatment records, lay statements, buddy statements, and research articles.  He was afforded VA medical examinations for both disabilities which have been deemed adequate for rating purposes because the examiners reviewed the claims file, interviewed and examined the Veteran, and provided detailed diagnosis and etiology opinions with supporting rationale.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for multiple myeloma is denied.

Service connection for an acquired psychiatric disability, to include depression and anxiety, is granted.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


